Citation Nr: 0605890	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  02-19 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a left 
hand injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to May 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Indianapolis, Indiana, which denied service connection for 
injury to the left hand and jungle rot of the left hand.  The 
Board initially reviewed this matter in November 2003 and 
remanded it to the RO for evidentiary development and 
compliance with new procedural requirements.  The Board 
reviewed the matter again in May 2005.  At that time, the 
Board denied service connection for jungle rot of the left 
hand, but remanded service connection for residuals of a left 
hand injury to the RO via the Appeals Management Center (AMC) 
for additional evidentiary development.  A review of the 
record indicates that the AMC complied with all remand 
instructions or made reasonable attempts to do so.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the appeal of this claim has been 
completed.

2.  There is no competent evidence to establish the veteran 
incurred an injury to his left hand in service; competent 
evidence does not establish a nexus between any disability of 
the left hand, including degenerative joint disease, and 
service.


CONCLUSION OF LAW

Service connection for residuals of a left hand injury is not 
warranted.   38 U.S.C.A. 
§§ 110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).




Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent VCAA notice in July 2001, nine months before 
the initial rating decision.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  The VCAA notice sent in July 2001 
did not comply with all four requirements in 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b); however, additional 
development letters were sent in May 2004 and June 2005 by 
the Appeals Management Center (AMC).  The October 2005 letter 
complies with all requirements in that it: (1) informs the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informs the 
claimant about the information and evidence that VA will seek 
to provide; (3) informs the claimant about the information 
and evidence the claimant is expected to provide; and (4) 
requests the claimant to please provide any evidence or 
information pertaining to his claim.  This language fulfills 
the last requirement in 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

VCAA only requires that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  
Once this has been accomplished, all due process 
concerns have been satisfied.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In the case of the veteran's claim, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  The failure to 
use the exact language of 38 C.F.R. § 3.159(b)(1) with 
respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board concludes that the discussions in the April 2002 
rating decision, the November 2002 Statement of the Case 
(SOC), and the Supplemental Statement(s) of the Case (SSOC) 
dated in March and November 2005, adequately informed the 
veteran of the information and evidence needed to 
substantiate his claim.  The Board observes that the SOC 
informed the veteran of the implementing regulations, 
including that VA would assist him in obtaining government or 
private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that these documents 
show that the appellant was notified of the evidence needed 
to substantiate the claim addressed in this decision and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  Moreover, 
in a recent opinion, VA General Counsel held that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.  VA scheduled the veteran 
for VA examination in August 2001, which addressed the nature 
of the veteran's left hand disability.  There is no further 
duty to provide a medical examination or opinion.  38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to 
this claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant an additional remand, and his procedural 
rights have not been abridged.  Bernard, 4 Vet. App. 384 
(1993).

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131; 38 
C.F.R. § 3.303. Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, such as degenerative joint 
disease (arthritis), service connection may be granted on a 
presumptive basis if the disease is manifested to a 
compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2005).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  verification of 
service, the veteran's contentions, as presented in written 
statements and argument, a VA examination report, and 
correspondence with the National Personnel Records Center 
(NPRC).  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) 
(the law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The veteran contends that he injured his left hand while in 
service.  As he reported to the VA examiner in August 2001, 
he was an artillery officer and as such, would reload guns.  
He claims that while doing this, he injured his left hand.  
Establishing "direct" service connection for a disability 
which has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In the instant case, 
although there is evidence of a current disability 
(degenerative arthritis), the competent evidence fails to 
establish a link between the veteran's alleged left hand 
injury in service and his current disability.  When the 
veteran underwent a VA examination, including X-rays, the 
examiner diagnosed residual of left hand injury, degenerative 
joint disease, left hand.  The examiner does not explicitly 
link the degenerative joint disease to an injury incurred in 
service.  Moreover, even if a link to service could be 
inferred from the diagnosis, the nexus opinion would be based 
solely on the veteran's history, as there is no other 
evidence in the file to demonstrate a left hand injury was 
incurred in service or to establish continuity of 
symptomatology of residuals after discharge.  It is held that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence."  Leshore v. Brown, 8 Vet. App. 406, 409 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); see Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).

The Board observes that the VA examiner did not review the 
claims file, as it was unavailable at the time of the 
examination.  "The duty to assist includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation will be a fully informed one."  See 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993); (quoting Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  While a review of 
the veteran's claims file is essential in the vast majority 
of cases, in the instant case the absence of a review does 
not prejudice the veteran.  As stated before, there are no 
medical records pertaining to a left hand injury or residuals 
thereof in the claims file.  

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) elaborated on the VA's 
responsibility to obtain a veteran's service medical records.  
Specifically, the Federal Circuit stated that VA must make 
more than a single attempt to locate such records, and must 
inform the veteran of their absence, so that he may 
independently seek to obtain them.  Hayre, at 1331-32; see 
also McCormick v. Gober, 14 Vet. App. 39 (2000).  VA first 
requested the veteran's service medical records in 1986 in 
relation to another matter.  The response from the National 
Personnel Records Center (NPRC) indicated the veteran had 
fire related service and no records were on file.  Pursuant 
to the current claim, the RO requested service medical 
records in July 2001.  In a separate request, the RO asked 
for records from the Surgeon General's Office.  NPRC  replied 
to both requests in March 2002.  With regard to service 
medical records, NPRC reiterated that the veteran's records 
were fire related and all medical and personnel records were 
destroyed by fire in 1973.  With regard to Surgeon General 
Office records, NPRC stated that there was no document or 
information of record.  In May 2004, the RO sent NA Forms 
13055 and 13075 to the veteran, which he returned in August 
2004; however, there was no additional information upon which 
to base another request for information.  The Board observes 
that, where records are unavailable, "VA has no duty to seek 
to obtain that which does not exist." Counts v. Brown, 6 
Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 
237 (1993).

Under well established caselaw, when service medical records 
are presumed destroyed, the Board has a heightened duty to 
consider applicability of the benefit of the doubt rule, to 
assist the claimant in developing the claim, and to explain 
its decision.  Russo v. Brown, 9 Vet. App. 46 (1996); O'Hare, 
1 Vet. App. 365 (1991).  In addition to the efforts to locate 
information or records from the NPRC, the AMC advised the 
veteran of numerous alternatives to service medical records 
to establish an in service injury or continuity of 
symptomatology since discharge, including buddy statements, 
employment examinations, and insurance examinations.  The 
veteran did not respond to the letter with any new 
information or evidence.  "[T]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In summary, the evidence in this case fails to show 
that the veteran incurred a left hand injury in service and 
there is no competent evidence of a link between the 
veteran's current disability and service.  Accordingly, the 
fair preponderance of the evidence is against the claim for 
residuals of a left hand injury and the benefit of the doubt 
rule has no application.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for residuals of a left hand injury is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


